Citation Nr: 0308371	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  97-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability, to include hearing, loss, an ear infection, and 
Meniere's disease.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1982.  She also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefits sought.


FINDINGS OF FACT

1.  There is no medical evidence of current ear infections.

2.  A bilateral ear disability, to include hearing loss and 
Meniere's disease are not shown by competent medical evidence 
to have a nexus or relationship to service.

3.  Vertigo is not shown by competent medical evidence to 
have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted bilateral ear 
disability to include hearing loss, ear infection, and 
Meniere's disease were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).

2.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
February 1982 for dizziness.  She reported that sometimes 
when she stood up she got dizzy.  The veteran was advised not 
to stand up too quickly.  The examination was within normal 
limits.  The veteran's July 1979 induction examination showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
10

The veteran was treated in August 1982 for otitis externa of 
the right ear. 

The veteran's reenlistment examination dated in November 1982 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
5
5
LEFT
10
5
5
5
5

An April 1985 annual Reserves' examination noted whisper test 
within normal limits and normal clinical evaluation for the 
ears.  A physical examination for the Reserves dated August 
1987 showed a whisper voice hearing test bilaterally was 
15/15 and normal clinical evaluation of the ears.  The 
veteran's February 1993 Reserve examination showed a normal 
clinical evaluation for the ears.

The service examinations to include Reserves were negative 
for any complaint or diagnoses of a bilateral ear disability 
to include hearing loss, an ear infection, Meniere's disease, 
or vertigo.  In addition, the veteran reported no problems 
with her ears or dizziness on any Report of Medical History.  
A treatment record indicates that the veteran was seen in May 
1984 while in the Reserves for left ear pain.  Tympanic 
membranes were within normal limits.  The veteran was 
diagnosed with an upper respiratory infection.

A cranial scan report from Hahnemann Radiological Associates 
dated March 1988 showed a normal study.  The veteran had 
complained of dizziness and headaches for 8 months

Outpatient treatment records from the Philadelphia Department 
of Public Heath dated May 1983 to October 1988 show that in 
February 1985 the veteran complained of feeling dizzy and 
nauseous at times.  In August 1985, the veteran complained of 
vomiting off and on for 1 week with dizziness and drops of 
blood from right nostril.  In January 1988 the veteran 
reported that she got dizzy often and Antivert helped her.  
The impression was anxiety syndrome.  In March 1988, the 
veteran reported that she had dizziness off and on since the 
birth of her daughter in June 1987.  In May 1988, the veteran 
indicated that her dizziness continued but less frequently 
since taking medication.

A MRI report of the brain from the Graduate Hospital Imaging 
Center dated March 1993 showed brain within normal limits for 
age and sinus thickening.

A March 1993 consultation report from Greater Atlantic Health 
Service indicated that the veteran was referred due to severe 
sensorineural hearing loss.  Both ears were noted as normal 
with the left ear having severe loss with absent auditory 
brain responses on the left and symptoms of vertigo.  A 
consultation dated April 1994 indicated that the veteran was 
seen post partum for dizziness with notation indicating "not 
vertigo" with pressure building in the head.  Panic disorder 
was noted with a question mark.

Outpatient treatment records from Philadelphia Health 
Associates dated January 1990 to March 1996 show that in 
March 1996 the veteran reported history of chronic vertigo 
which was diagnosed as possible Meniere's syndrome.  It was 
noted that the veteran had a complete workup with a negative 
MRI.  She also had an audiogram in January 1996, and it was 
noted that the result was entirely within normal limits.  The 
audiologist recommended that the veteran return when she was 
having symptoms of hearing loss so that it could be rechecked 
at that time.  The assessment was status post possible 
Meniere's.  

An April 1996 VA outpatient treatment record indicates that 
the veteran was diagnosed with Meniere's disease.  The right 
ear was noted as within normal limits and the left ear was 
found to have severe profound sensorineural hearing loss with 
no measurable speech discrimination.

At her June 1996 VA general medical examination the examiner 
noted that the veteran was claiming chronic vertigo, the 
result of an ear condition.  The diagnosis was noted as a 
normal general medicine examination.

A VA audiological examination in June 1996 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
80
80
65
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 45 in the left ear.

The examiner noted that the right ear was within normal 
limits with excellent speech discrimination.  The left ear 
was noted as having severe mixed hearing loss through 1 KHz 
with moderately severe sensoineural hearing loss at 2 kHz and 
above.  Constant tinnitus and no measurable speech 
discrimination were noted.

At her October 1997 RO hearing, the veteran testified that 
she noticed a problem with her left ear while in boot camp in 
1979.  She indicated that after flying to her assignment in 
Hawaii she had trouble with her right ear.  She testified 
that she has had problems with her ears since 1979.  The 
veteran also indicated that she had problems with dizziness 
in February 1982 and would get lightheaded and lose her 
balance.  The veteran also indicated that she had a little 
nausea and ringing in her ears.  The veteran testified that 
she started having problems with hearing loss in the 1980's.  

A statement from G.W.K., M.D., dated October 1997 indicates 
that the veteran suffered all the symptoms of Meniere's 
disease since 1979.  The physician went on to indicate that a 
diagnosis of Meniere's disease was not given until 1996 at 
the VA.  The diagnosis of Meniere's disease was confirmed.  

An undated report from M.J.R., M.D., received in August 1998 
indicates that the veteran's symptoms dated back to 1979 and 
included decreased hearing, vertigo, aural fullness, and 
tinnitus, all in the left ear.  It was noted that the veteran 
was ultimately diagnosed as having Meniere's disease and was 
treated with attempted Gentomycin ablation therapy about a 
year ago.  

At her September 2000 VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
20
LEFT
75
80
75
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and could not be tested in the left 
ear due to sensitivity to speech.  Impedance measurement 
indicated normal middle ear function bilaterally.  

At her September 2000 VA examination for ear disease, the 
veteran reported fullness bilaterally, tinnitus bilaterally, 
history of vertigo that lasts from 2 to 24 hours with daily 
occurrences and the longest time period that the veteran had 
been feeling vertigo had been a week.  The examination showed 
her auricle had no deformity and her external ear canal was 
without any lesion.  Tympanic membranes were mobile 
bilaterally.  There was no tenderness and no fluid behind the 
tympanic membranes.  The impression was that the veteran did 
suffer from Meniere's disease with hearing loss on the left 
side, history of vertigo with daily occurrences consistent 
with the Meniere's disease.

At her March 2001 VA ear disease examination, the examiner 
stated that in his opinion the veteran did have Meniere's 
disease.  Etiologically he did not believe that there was any 
risk that could be attributed to a person serving in the 
United States Armed Forces.  The examiner did not believe 
that the time of onset of the disease was relevant with 
respect to the veteran's time in the service or any exposure 
that she had there.  

At her June 2001 VA examination, the examiner indicated that 
the veteran did have rotary vertigo and a hearing loss in the 
left ear.  The examiner noted that based on multiple 
evaluations of the veteran's visits to her physicians over 
the years it was not exactly clear as to the date of onset, 
however, the last evaluation from March stated that the 
hearing loss, ear fullness, tinnitus, and dizziness had been 
present for the last 15 years.  The examiner also indicated 
that based on the veteran's records while in service there 
was no record of the veteran having been treated for similar 
disorder of acute rotary vertigo and the rest of her 
examinations while in the service did not indicate that she 
suffered from any form of ear disease in the military.

A VA audiological examination in October 2001 was found to be 
inconsistent.

The veteran underwent a VA auditory brainstem response test 
in November 2001.  The results were 80 db recorded on the 
right ear.  The waveform was clear with good morphology and 
both absolute and interwave latencies were within normal 
limits.  On the left ear, there was no response at all to the 
maximum output of the equipment - 95db.  This was noted as 
consistent with the severe to profound sensorineural hearing 
loss noted on the last audiogram.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records to 
include Naval Reserve examinations; cranial scan report from 
Hahnemann Radiological Associates dated March 1988; 
outpatient treatment records from the Philadelphia Department 
of Public Health dated May 1983 to October 1988; MRI report 
from the Graduate Imaging Center dated March 1993; March 1993 
and April 1994 consultation reports from Greater Atlantic 
Health Service; outpatient treatment records from 
Philadelphia Health Associates dated January 1990 to March 
1996; April 1996 VA outpatient treatment record; VA 
examinations dated June 1996, September 2000, March 2001, 
June 2001, October 2001; transcript of October 1997 RO 
hearing; statement from G.W.K., M.D., dated October 1997; 
undated report from M..R., M.D.; VA auditory brainstem 
response test dated November 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In September 1999 the claim was remanded for VA examinations 
to determine the etiology of the veteran's claimed service 
connected disabilities.

The veteran was sent a VCAA letter in October 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for impaired hearing 
of his right ear as her had a speech recognition score of 92 
percent and of the left ear since she has been diagnosed with 
severe sensorineural hearing loss.

Analysis

In this case, the veteran meets the requirements for impaired 
hearing of her right ear as she had a speech recognition 
score of 92 percent and of the left ear since she has been 
diagnosed with severe sensorineural hearing loss.



The veteran also claims that she has suffered from ear 
infections, tinnitus, vertigo, Meniere's disease since 
service.  The evidence does not support a finding that the 
veteran's bilateral hearing loss or other ear disabilities 
were manifested during service.  VA and private medical 
records do not show current evidence of ear infections.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of current ear infections, as 
defined by governing law, this claim must be denied.

The veteran was seen in service for dizziness in February 
1982, and treated for one incident of otitis externa in 
August 1982.  While in the Reserves in May 1984 she was seen 
for pain in the left ear and diagnosed with an upper 
respiratory infection.  The veteran did not indicate that she 
had problems with her ears or with dizziness on any of her 
active duty or Reserve Report of Medical History reports and 
her examinations did not find any disabilities of the ears or 
hearing loss for VA purposes.  Philadelphia Department of 
Public Health outpatient treatment records indicate that the 
veteran complained of dizziness in February 1985.  The 
veteran was not diagnosed with Meniere's disease until 1996.  
The veteran was diagnosed with hearing loss in March 1993.

At her March 2001 VA ear disease examination, the examiner 
stated that in his opinion the veteran did have Meniere's 
disease; however, etiologically he did not believe that there 
was any risk that could be attributed to a person serving in 
the United States Armed Forces.  The examiner did not believe 
that the time of the onset of the disease was relevant with 
respect to the veteran's time in the service or any exposure 
that she had there.  A June 2001 VA examiner indicated that 
based on the veteran's records while in service there was no 
record of the veteran having been treated for similar 
disorder of acute rotary vertigo and the rest of her 
examinations while in the service did not indicate that she 
suffered form any form of ear disease in the military.

The only medical evidence of record that supports the 
veteran's contention is the statements from G.W.K., M.D., 
dated October 1997 and M.J.R., M.D., dated August 1998 
indicating that the veteran's Menieres' disease dated back to 
1979.  In addition, M.J.R., M.D., indicated that there was 
evidence that the veteran had decreased hearing, vertigo, 
aural fullness, and tinnitus in the left ear since 1979.  It 
is noted that there is no evidence in 1979 that the veteran 
had any ear disabilities to include hearing loss.  The 
veteran was diagnosed with left ear hearing loss in March 
1993 and there is no service medical records indicating 
hearing loss.  There is no indication that these examiners 
reviewed any medical records including service medical 
records in concluding that the veteran suffered from ear 
diseases while in service.  While an examiner can render a 
current diagnosis based upon an examination of the veteran, 
the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409.  Little weight is given to the 
statements by G.W.K., M.D., and M.J.R., M.D. because they 
appear lacking in this manner.

Therefore, without persuasive evidence linking the veteran's 
ear disabilities, to include hearing loss, an ear infection, 
Meniere's disease, and vertigo to service, this claim must be 
denied.  In short, the preponderance of the evidence is 
against the veteran's claim.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).


ORDER

Entitlement to service connection for a bilateral ear 
disability to include hearing loss, an ear infection, and 
Meniere's disease is denied.

Entitlement to service connection for vertigo is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

